Citation Nr: 0820366	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  03-02 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for a lung disability, and if so, whether the claim should be 
granted. 

2.  Entitlement to an initial compensable disability rating 
for a skin disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1965.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In January 2005, and again in September 2006, the Board 
remanded the lung claim for additional evidentiary 
development.  This case has since been returned to the Board 
for further appellate action.  

In addition to remanding the issue listed above, its January 
2005 decision included an allowance of reopening of a claim 
of entitlement to service connection for chloracne.  That 
claim was subsequently granted by the RO in a January 2006 
rating decision.  In that decision, the originating agency 
rated the veteran's chloracne as noncompensably disabling.  
Although the claims file does not contain a copy of a notice 
of disagreement or statement of the case with respect to the 
assignment of a noncompensable rating, an October 2006 letter 
from the originating agency to a U.S. Senator indicates that 
a notice of disagreement was in fact received and a statement 
of the case was issued.  A timely VA Form 9 is of record.  

In connection with the lung disorder claim, the veteran 
testified at a videoconference hearing in May 2004, and 
accepted such hearing in lieu of an in-person hearing before 
a Member of the Board.  See 38 C.F.R. § 20.700(e) (2007).  A 
transcript of the hearing is associated with the claims file.


REMAND

In a VA Form 9 received in October 2006, pertaining to the 
appeal of the initial disability rating assigned for 
chloracne, the veteran requested a hearing at the RO before a 
Member of the Board, or in the alternative, a video 
conference hearing before a Member of the Board.  The 
veteran's request for such a hearing has not been withdrawn.

Since testimony pertinent to all issues on appeal may be 
presented at the hearing, a decision on entitlement to 
service connection for a lung disability must be deferred 
until after the requested hearing.  

Since Travel Board/video hearings are scheduled by the RO, 
the case is REMANDED for the following actions: 

1.  Combine the contents of any temporary 
files with the claims file.

2.  Schedule a Travel Board hearing or 
video conference hearing in accordance 
with the veteran's wishes, and in 
accordance with the docket number of his 
appeal.  The veteran should be notified of 
the time and place to report for the 
scheduled hearing.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


